Citation Nr: 0805025	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the right ankle.

2.  Entitlement to service connection for rheumatoid 
arthritis of the right hip. 


REPRESENTATION


Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from February 1953 to December 
1956.  This matter comes to the Board of Veterans' Appeals 
from a February 2004 rating decision by which the RO denied, 
in pertinent part, service connection for rheumatoid 
arthritis of the right ankle and service connection for right 
hip rheumatoid arthritis.  The Board remanded this matter to 
the RO in August 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2006, the veteran asked that he be scheduled for a 
video teleconference hearing before a Veterans Law Judge 
(VLJ).  Because the RO failed to arrange for such a hearing, 
in August 2006, the Board remanded the case for the 
scheduling of a video teleconference hearing.  By January 
2007 letter, the RO notified the veteran that a video 
teleconference hearing was scheduled for February 6, 2007.  
In a signed statement dated in late January 2007, the veteran 
indicated that he would be unable to attend the February 2007 
video teleconference hearing due to his wife's ill health.  
He stated that he wished to wait for a future visit by a VLJ 
for a hearing to be held at the RO.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:
Arrangements should be made for the 
veteran to have a travel Board hearing 
at the RO before a VLJ.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



